Exhibit 10.2

 

FIRST AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is made as of the 5th day of June, 2003, by and among (i) SL GREEN
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”), (ii)
SL GREEN REALTY CORP., a Maryland corporation (the “Company”, and a
“Guarantor”), (iii) each of the direct and indirect Subsidiaries of Borrower or
the Company that is a signatory hereto under the caption “Guarantors” on the
signature pages hereto, (iv) each of the financial institutions that is a
signatory hereto under the caption “Lenders” on the signature pages hereto
(individually, a “Lender” and, collectively, the “Lenders”), (v) WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders hereunder (in such capacity, “Agent”) and as arranger (in
such capacity, “Arranger”), (vi) COMMERZBANK AG NEW YORK BRANCH, as syndication
agent for the Lenders and (vii) EUROHYPO AG, NEW YORK BRANCH, as documentation
agent for the Lenders, and is made with reference to that certain Amended and
Restated Credit and Guaranty Agreement dated as of February 6, 2003, by and
among Borrower, Guarantors, the lenders signatory thereto (the “Existing
Lenders”), Agent, Arranger, syndication agent and documentation agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, under the terms of the Credit Agreement, the Existing Lenders provide
to Borrower an unsecured term loan facility in the maximum amount of
$150,000,000 (the “Facility”); and

 

WHEREAS, under the terms of the Credit Agreement, the Obligations of Borrower
are jointly and severally unconditionally guaranteed by Guarantors, including,
without limitation, with respect to certain Guarantors, pursuant to that certain
Instrument of Adherence executed by said Guarantors dated as of March 17, 2003
(the “Instrument  of Adherence”); and

 

WHEREAS, Borrower has requested, pursuant to § 2.2 of the Credit Agreement, that
the Total Commitment be increased to $200,000,000, and certain Existing Lenders
have agreed to increase their Commitments and a Lender not an Existing Lender
has agreed to make a Commitment such that the Total Commitment shall be
$200,000,000; and

 

WHEREAS, at the request of Borrower, Lenders have agreed to amend the Credit
Agreement and Schedule 1.2 thereto in accordance with § 2.2(e) of the Credit
Agreement in order to reflect the increase in Total Commitment and to make
certain other

 

--------------------------------------------------------------------------------


 

amendments to the Credit Agreement, including, without limitation, to extend the
Maturity Date and substitute the Lenders for the Existing Lenders; and

 

WHEREAS, the parties hereto intend that this Amendment not constitute a novation
or satisfaction of the Obligations or be deemed to evidence or constitute a
repayment of all or any portion of such Obligations.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1.           AMENDMENT OF CREDIT AGREEMENT AND RELATED MATTERS.

 


1.1.          DEFINITIONS.   THE DEFINITION OF “MATURITY DATE” IN § 1.1 OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
IN ITS PLACE AND STEAD:


 

“Maturity Date.      June 5, 2008, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.”

 


1.2.          NOTWITHSTANDING ANYTHING IN § 2.2 TO THE CONTRARY, LENDERS
ACKNOWLEDGE AND AGREE THAT THE (I) INCREASE TO THE TOTAL COMMITMENT EFFECTUATED
PURSUANT TO THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE AVAILABLE TO
BORROWER FROM TIME TO TIME FOR A PERIOD OF ONE HUNDRED EIGHTY (180) DAYS FROM
THE DATE OF THIS AMENDMENT, WITHOUT REGARD TO THE FUNDING EXPIRY DATE AND (II)
AS A RESULT OF THE OPERATION OF § 2.2(B) A PORTION OF CERTAIN EXISTING LENDERS’
COMMITMENTS SHALL AGAIN BE AVAILABLE UNDER THE CREDIT AGREEMENT TO THE EXTENT OF
THE AMOUNT RECEIVED BY SUCH EXISTING LENDER IN CONNECTION WITH THE REALLOCATION
CONTEMPLATED IN SAID § 2.2(B).  ANY BORROWINGS WITH RESPECT TO SUCH INCREASE TO
THE TOTAL COMMITMENT SHALL BE SUBJECT TO THE SATISFACTION OF THE TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, § 2.5. 
BORROWER ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF § 2.2(C) CONTINUE TO
APPLY, SUCH THAT, IF ON THE FUNDING EXPIRY DATE, THE OUTSTANDING OBLIGATIONS ARE
LESS THAN $150,000,000, THE TOTAL COMMITMENT SHALL REDUCE BY AN AMOUNT EQUAL TO
THE EXCESS OF (X) $150,000,000 OVER (Y) THE OUTSTANDING OBLIGATIONS ON THE
FUNDING EXPIRY DATE.  IN SUCH EVENT, EACH LENDER’S COMMITMENT SHALL BE REDUCED
PRO RATA IN ACCORDANCE WITH ITS RESPECTIVE COMMITMENT PERCENTAGE.


 


1.3.          § 2.3 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY THE ADDITION OF
THE FOLLOWING PARAGRAPH AT THE END THEREOF:


 

“Upon receipt of an affidavit (including appropriate indemnification) of an
officer of any Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note, and, in the case of such loss, theft, destruction or mutilation,
upon cancellation of such Note, Borrower will issue, in lieu thereof, a
replacement note in the same principal amount thereof and otherwise of like
tenor.”

 

2

--------------------------------------------------------------------------------


 


1.4.          § 2.4 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY THE ADDITION OF
THE FOLLOWING CLAUSE (D) AT THE END THEREOF:


 


“(D)         ALL AGREEMENTS BETWEEN BORROWER AND GUARANTORS, ON THE ONE HAND,
AND AGENT AND THE LENDERS, ON THE OTHER HAND, ARE EXPRESSLY LIMITED SO THAT IN
NO CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY REASON OF ACCELERATION OF
MATURITY OF THE OBLIGATIONS OR OTHERWISE, SHALL THE AMOUNT PAID OR AGREED TO BE
PAID TO THE LENDERS FOR THE USE OR THE FORBEARANCE OF THE INDEBTEDNESS EVIDENCED
UNDER THIS AGREEMENT AND THE NOTES EXCEED THE MAXIMUM PERMISSIBLE UNDER LAW.  AS
USED HEREIN, THE TERM ‘APPLICABLE LAW’ SHALL MEAN THE LAW IN EFFECT AS OF THE
DATE HEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THERE IS A CHANGE IN THE LAW
WHICH RESULTS IN A HIGHER PERMISSIBLE RATE OF INTEREST, THEN THIS AGREEMENT AND
THE NOTES SHALL BE GOVERNED BY SUCH NEW LAW AS OF ITS EFFECTIVE DATE.  IF, UNDER
OR FROM ANY CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AT THE TIME OF PERFORMANCE OF SUCH
PROVISION SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT OF SUCH VALIDITY
PRESCRIBED BY APPLICABLE LAW, THEN THE OBLIGATION TO BE FULFILLED SHALL
AUTOMATICALLY BE REDUCED TO THE LIMITS OF SUCH VALIDITY, AND IF UNDER OR FROM
ANY CIRCUMSTANCES WHATSOEVER THE LENDERS SHOULD RECEIVE AS INTEREST AN AMOUNT
WHICH WOULD EXCEED THE HIGHEST LAWFUL RATE, SUCH AMOUNT WHICH WOULD BE EXCESSIVE
INTEREST SHALL BE APPLIED TO THE REDUCTION OF THE PRINCIPAL AMOUNT OF THE LOANS
THEN OUTSTANDING AND NOT TO THE PAYMENT OF INTEREST.  IN THE EVENT THAT, AS A
RESULT OF THIS § 2.4(D), THE INTEREST RATE ON ANY LOANS IS REDUCED AND, AFTER
SUCH REDUCTION, THE MAXIMUM PERMISSIBLE INTEREST RATE UNDER APPLICABLE LAW
EXCEEDS THE INTEREST RATE PAYABLE HEREUNDER, THE INTEREST RATE ON THE LOANS
SHALL BE THE MAXIMUM PERMISSIBLE INTEREST RATE UNDER APPLICABLE LAW UNTIL THE
AGGREGATE AMOUNT OF INTEREST PAID EQUALS THE AGGREGATE AMOUNT OF INTEREST THAT
WOULD HAVE BEEN PAID BUT FOR THIS § 2.4(D).  THIS PROVISION SHALL CONTROL EVERY
OTHER PROVISION OF THE LOAN DOCUMENTS.”

 


1.5.          § 12.1(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING,
IMMEDIATELY FOLLOWING THE WORD “BORROWER” AND PRIOR TO THE WORD “IN”, THE PHRASE
“OR ANY GUARANTOR”.


 


1.6.          § 18.1 IS HEREBY AMENDED BY INSERTING, IMMEDIATELY FOLLOWING THE
PHRASE “JOINTLY AND SEVERALLY, UNCONDITIONALLY” EACH TIME IT APPEARS IN THE
FIRST AND SECOND SENTENCES, THE PHRASE “AND IRREVOCABLY”.


 


1.7.          THE CREDIT AGREEMENT IS HEREBY AMENDED BY THE ADDITION OF THE
FOLLOWING NEW § 30 IMMEDIATELY FOLLOWING THE EXISTING § 29 THEREOF:


 

“SECTION 30.               TAX SHELTER PROVISIONS.   None of Borrower, the
Company, any other Guarantor or any Related Company intends to treat the
Facility or the transactions contemplated by this Agreement and the other Loan
Documents as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4).  If Borrower, any Guarantor or any Related Company
determines to take any action inconsistent with such intention, Borrower will
promptly notify Agent thereof, who shall in turn, promptly notify

 

3

--------------------------------------------------------------------------------


 

the Lenders.  If Borrower so notifies Agent, Borrower acknowledges that Agent
and each of the Lenders may treat its respective Commitment Percentage of the
Loans as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and Agent and any such Lender will maintain the lists and other
records, including the identity of any applicable Persons, as required by such
Treasury Regulation.  Notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement entered into in
connection with the transactions contemplated in this Agreement, Borrower, each
Guarantor, each Lender and Agent acknowledge and agree that (i) any obligations
of confidentiality contained herein or in any such understanding or agreement do
not apply to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and each of Borrower, any Guarantor, any Lender and Agent (and
each of their respective employees, representatives, or other agents) may
disclose to any and all required Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to any such Person relating to such tax treatment
and tax structure, all within the meaning of Treasury Regulations Section
1.6011-4; provided, however, that each such Person recognizes that the privilege
each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Loan Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.  The
authorization to disclose granted pursuant to the preceding sentence is subject
to compliance with any applicable federal or state securities laws, and is not
intended to permit disclosure of any other information, including without
limitation, (A) any portion of any materials to the extent not required in order
to analyze the tax treatment or tax structure of the transactions contemplated
by the Loan Documents, (B) the identities of participants or potential
participants in said transactions, except in compliance with any list
maintenance obligation imposed by Treasury Regulations Section 301.6112-1, (C)
the existence or status of any negotiations, (D) any pricing or financial
information, except to the extent such information is required in order to
analyze the tax treatment or tax structure of said transactions, or (E) any
other term or detail not required in order to analyze the tax treatment or tax
structure of said transactions.”

 


1.8.          SCHEDULE 1 TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY IN THE FORM ATTACHED AS EXHIBIT A HERETO.


 


1.9.          SCHEDULE 1.2 TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY IN THE FORM ATTACHED AS EXHIBIT B HERETO.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.           BORROWER’S REPRESENTATIONS AND WARRANTIES.

 


IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT AND TO AMEND THE
CREDIT AGREEMENT AND THE SCHEDULES THERETO IN THE MANNER PROVIDED HEREIN,
BORROWER AND GUARANTORS JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO EACH
LENDER THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:

 

(I)            EACH OF BORROWER AND EACH GUARANTOR HAS ALL REQUISITE CORPORATE,
LIMITED LIABILITY COMPANY, OR PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO THIS
AMENDMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND PERFORM ITS
OBLIGATIONS UNDER, THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT (THE
“AMENDED AGREEMENT”);

 

(II)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE PERFORMANCE
OF THE AMENDED AGREEMENT HAVE BEEN AUTHORIZED BY ALL NECESSARY CORPORATE,
LIMITED LIABILITY COMPANY, OR PARTNERSHIP ACTION (AS THE CASE MAY BE) ON THE
PART OF BORROWER AND EACH GUARANTOR;

 

(III)          THE EXECUTION AND DELIVERY BY BORROWER AND EACH GUARANTOR OF THIS
AMENDMENT AND THE PERFORMANCE BY BORROWER AND EACH GUARANTOR OF THE AMENDED
AGREEMENT (I) ARE WITHIN THE AUTHORITY OF BORROWER OR SUCH GUARANTOR, (II) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY PROCEEDINGS ON THE PART OF BORROWER OR
SUCH GUARANTOR, (III) DO NOT CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION TO WHICH
BORROWER OR SUCH GUARANTOR IS SUBJECT OR ANY JUDGMENT, ORDER, WRIT, INJUNCTION,
LICENSE OR PERMIT APPLICABLE TO BORROWER OR SUCH GUARANTOR AND (IV) DO NOT
CONFLICT WITH ANY PROVISION OF BORROWER OR SUCH GUARANTOR’S CHARTER DOCUMENTS OR
BY-LAWS, PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, OPERATING
AGREEMENT, DECLARATION OF TRUST, OR ANY AGREEMENT (EXCEPT AGREEMENTS AS TO WHICH
SUCH A CONFLICT WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT) OR OTHER
INSTRUMENT BINDING UPON BORROWER OR SUCH GUARANTOR OR TO WHICH ANY OF BORROWER’S
OR GUARANTOR’S PROPERTIES ARE SUBJECT;

 

(IV)          THE EXECUTION AND DELIVERY BY BORROWER AND EACH GUARANTOR OF THIS
AMENDMENT AND THE PERFORMANCE BY BORROWER AND EACH GUARANTOR OF THE AMENDED
AGREEMENT DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL
OF, OR NOTICE TO, OR OTHER ACTION TO, WITH OR BY, ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL AUTHORITY OR REGULATORY BODY;

 

(V)           THIS AMENDMENT AND THE AMENDED AGREEMENT HAVE BEEN DULY EXECUTED
AND DELIVERED BY BORROWER AND EACH GUARANTOR AND ARE LEGALLY VALID AND BINDING
OBLIGATIONS OF BORROWER AND EACH GUARANTOR, ENFORCEABLE AGAINST BORROWER AND
EACH GUARANTOR IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES
RELATING TO ENFORCEABILITY; AND

 

5

--------------------------------------------------------------------------------


 

(VI)          NO EVENT HAS OCCURRED AND IS CONTINUING OR WILL RESULT FROM THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT THAT WOULD
CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.

 


SECTION 3.           CONDITIONS TO EFFECTIVENESS.

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):

 

(I)            ON OR BEFORE THE FIRST AMENDMENT EFFECTIVE DATE, BORROWER AND
EACH GUARANTOR SHALL HAVE DELIVERED TO THE LENDERS (OR TO AGENT FOR THE LENDERS
WITH SUFFICIENT ORIGINALLY EXECUTED COPIES, WHERE APPROPRIATE, FOR EACH LENDER
AND ITS COUNSEL) EXECUTED ORIGINALS OF THIS AMENDMENT;

 

(II)           ON OR BEFORE THE FIRST AMENDMENT EFFECTIVE DATE, BORROWER SHALL
EXECUTE AND DELIVER TO AGENT NEW NOTES FOR EACH LENDER WHOSE COMMITMENT (AS
REFLECTED ON SCHEDULE 1.2, AS AMENDED PURSUANT TO THIS AMENDMENT) HAS CHANGED SO
THAT THE MAXIMUM PRINCIPAL AMOUNT OF SUCH LENDER’S NOTE SHALL EQUAL ITS
COMMITMENT;

 

(III)          ON OR BEFORE THE FIRST AMENDMENT EFFECTIVE DATE, AGENT SHALL HAVE
RECEIVED (A) A CERTIFICATE OF THE COMPANY TO THE EFFECT THAT EACH OF THE
CERTIFICATIONS MADE IN THE MEMBER’S CERTIFICATE DATED MARCH 17, 2003 WHICH WAS
DELIVERED IN CONNECTION WITH THE INSTRUMENT OF ADHERENCE ARE REMADE ON AND AS OF
THE DATE OF THE CERTIFICATE DESCRIBED IN THIS CLAUSE (A), (B) A CERTIFICATE OF
THE COMPANY TO THE EFFECT THAT EACH OF THE CERTIFICATIONS, INCLUDING, WITHOUT
LIMITATION, AS TO INCUMBENCY OF AUTHORIZED OFFICERS, MADE IN THE SECRETARY’S
CERTIFICATE DATED MARCH 17, 2003 WHICH WAS DELIVERED IN CONNECTION WITH THE
INSTRUMENT OF ADHERENCE ARE REMADE ON AND AS OF THE DATE OF THE CERTIFICATE
DESCRIBED IN THIS CLAUSE (B), EXCEPT THAT NEW RESOLUTIONS ADOPTED BY THE
COMPANY’S BOARD OF DIRECTORS AUTHORIZING THE TRANSACTIONS DESCRIBED HEREIN SHALL
BE ATTACHED TO SUCH CERTIFICATE AND CERTIFIED BY ITS SECRETARY TO BE TRUE AND
COMPLETE AND IN EFFECT ON THE DATE HEREOF, (C) ORIGINALLY EXECUTED COPIES OF A
WRITTEN OPINION OF COUNSEL, ADDRESSED TO THE LENDERS AND AGENT, RELATING TO THE
DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND OF SUCH NEW
NOTES AND THE ENFORCEABILITY THEREOF, SUBSTANTIALLY IN THE FORM OF THE RELEVANT
PORTIONS OF THE OPINION DELIVERED PURSUANT TO § 10.6 OF THE CREDIT AGREEMENT AND
(D) A COMPLIANCE CERTIFICATE DATED THE DATE HEREOF; AND

 

(IV)          BORROWER (X) SHALL HAVE PAID TO AGENT ALL FEES DUE AND PAYABLE BY
BORROWER PURSUANT TO § 4.1 OF THE CREDIT AGREEMENT AND PURSUANT TO THE FEE
AGREEMENT WITH RESPECT TO THE ADDITIONAL COMMITMENT BETWEEN WELLS AND BORROWER
DATED APRIL 22, 2003 AND (Y) SHALL HAVE PAID ALL OTHER EXPENSES AS PROVIDED IN
§ 15 OF THE CREDIT AGREEMENT DUE AND PAYABLE BY BORROWER AS OF THE FIRST
AMENDMENT EFFECTIVE DATE.

 

6

--------------------------------------------------------------------------------


 

In furtherance of the foregoing clause (ii), each Lender receiving a replacement
Note pursuant to the foregoing clause (ii) covenants that it shall promptly
surrender to Agent, and Agent covenants that it shall promptly thereafter return
to Borrower for cancellation, such Lender’s existing Note replaced thereby.

 


SECTION 4.           ACKNOWLEDGMENT AND CONSENT.


 

Each of Borrower, the Company and each other Guarantor (each individually a
“Credit Support Party” and, collectively, the “Credit Support Parties”) hereby
acknowledges that it has reviewed the terms and provisions of the Credit
Agreement and this Amendment and consents to the amendment of the Credit
Agreement and Schedule 1.2 thereto effected pursuant to this Amendment.  Each
Credit Support Party hereby confirms that each Loan Document to which it is a
party or otherwise bound will continue to guaranty or secure, as the case may
be, to the fullest extent possible the payment and performance of all
Obligations of Borrower now or hereafter existing under or in respect of the
Credit Agreement and the Notes.

 


SECTION 5.           MISCELLANEOUS.

 

(A)           REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 

(I)            ON AND AFTER THE EFFECTIVE DATE OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT AND EACH REFERENCE IN THE
OTHER LOAN DOCUMENTS TO THE “CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS
OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE
TO THE CREDIT AGREEMENT AS AMENDED HEREBY.

 

(II)           EXCEPT AS SPECIFICALLY AMENDED BY THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND
ARE HEREBY RATIFIED AND CONFIRMED.

 

(III)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OF ANY PROVISION
OF, OR OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF AGENT OR ANY LENDER
UNDER THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(B)           EXPENSES.   BORROWER ACKNOWLEDGES AND AGREES THAT ALL COSTS, FEES
AND EXPENSES AS DESCRIBED IN § 15 OF THE CREDIT AGREEMENT INCURRED BY AGENT AND
ITS COUNSEL WITH RESPECT TO THIS AMENDMENT AND THE DOCUMENTS AND TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE FOR THE ACCOUNT OF BORROWER.


 

(C)           HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.

 

7

--------------------------------------------------------------------------------


 

(D)           NEW LENDER.   ANY LENDER NOT AN EXISTING LENDER (A “NEW LENDER”)
(I) REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO THIS
AMENDMENT; (II) CONFIRMS THAT IT HAS RECEIVED A COPY OF THE CREDIT AGREEMENT,
TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERENCED THEREIN AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AMENDMENT; (III) ACKNOWLEDGES
AND AGREES THAT IT HAS MADE AND WILL MAKE SUCH INQUIRIES AND HAS TAKEN AND WILL
TAKE SUCH CARE ON ITS OWN BEHALF AS WOULD HAVE BEEN THE CASE HAD IT MADE A LOAN
DIRECTLY TO BORROWER WITHOUT THE INTERVENTION OF ANY EXISTING LENDER, AGENT OR
ANY OTHER PERSON; (IV) ACKNOWLEDGES AND AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT, BY THE TERMS OF ANY
LOAN DOCUMENT, ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER; (V) AGREES THAT
IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY EXISTING LENDER, AGENT OR
ANY OTHER PERSON WHICH IS OR HAS BECOME A LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE CREDIT AGREEMENT; (VI)
APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THE CREDIT AGREEMENT AS ARE DELEGATED TO AGENT BY THE
TERMS THEREOF, TOGETHER WITH SUCH POWERS UNDER THE CREDIT AGREEMENT AS ARE
INCIDENTAL THERETO; (VII) AGREES THAT IT WILL BE BOUND BY THE PROVISIONS OF THE
AMENDED AGREEMENT AND WILL PERFORM IN ACCORDANCE WITH ITS TERMS ALL THE
OBLIGATIONS WHICH BY THE TERMS OF THE AMENDED AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER INCLUDING, IF IT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES, ITS OBLIGATION PURSUANT TO THE AMENDED
AGREEMENT TO DELIVER THE FORMS PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE
UNITED STATES CERTIFYING AS TO ITS EXEMPTION FROM UNITED STATES WITHHOLDING
TAXES WITH RESPECT TO ALL PAYMENTS TO BE MADE TO IT UNDER THE AMENDED AGREEMENT,
OR SUCH OTHER DOCUMENTS AS ARE NECESSARY TO INDICATE THAT ALL SUCH PAYMENTS ARE
SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX TREATY; (VIII)
CONFIRMS THAT IT IS AN “ELIGIBLE ASSIGNEE” UNDER THE TERMS OF THE AMENDED
AGREEMENT; (IX) ACKNOWLEDGES AND AGREES THAT NO EXISTING LENDER NOR AGENT MAKES
ANY REPRESENTATION OR WARRANTY OR ASSUMES ANY RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH ANY LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO OR THE
AUTHORIZATION, EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO; AND (X) ACKNOWLEDGES AND AGREES THAT NO EXISTING
LENDER NOR AGENT MAKES ANY REPRESENTATION OR WARRANTY OR ASSUMES ANY
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OR CREDITWORTHINESS OF
BORROWER, ANY GUARANTOR OR ANY OTHER PERSON OR THE PERFORMANCE OR OBSERVANCE BY
BORROWER, ANY GUARANTOR OR ANY OTHER PERSON OF ANY OBLIGATIONS UNDER ANY LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO.  FROM
AND AFTER THE FIRST AMENDMENT EFFECTIVE DATE, (I) ANY NEW LENDER SHALL BE DEEMED
TO BE A PARTY TO THE AMENDED AGREEMENT AND HAVE THE RIGHTS AND OBLIGATIONS OF
LENDER THEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND SHALL BE BOUND BY THE
PROVISIONS THEREOF, AND (II) ANY SUCH NEW LENDER SHALL BECOME A LENDER FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXECUTION OF
THIS AMENDMENT BY SUCH NEW LENDER SHALL BE DEEMED TO BE EXECUTION OF THE CREDIT
AGREEMENT.

 

8

--------------------------------------------------------------------------------


 

(E)           APPLICABLE LAW.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(F)            COUNTERPARTS; EFFECTIVENESS.   THIS AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES
ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  THIS AMENDMENT (OTHER THAN THE
PROVISIONS OF SECTION 1 HEREOF, THE EFFECTIVENESS OF WHICH IS GOVERNED BY
SECTION 3 HEREOF) SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART
HEREOF BY BORROWER, THE LENDERS AND EACH OF THE CREDIT SUPPORT PARTIES AND
RECEIPT BY AGENT OF WRITTEN OR TELEPHONIC NOTIFICATION OF SUCH EXECUTION AND
AUTHORIZATION OF DELIVERY THEREOF.  SECTION 1 OF THIS AMENDMENT SHALL BECOME
EFFECTIVE ONLY IN THE MANNER SET FORTH IN SECTION 3 OF THIS AMENDMENT.


 


 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP,
L.P.

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its general
partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

NEW GREEN 1140 REALTY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

SLG 17 BATTERY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

SL GREEN MANAGEMENT LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

SLG IRP REALTY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

GREEN 286 MADISON LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

GREEN 1370 BROADWAY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

GREEN 292 MADISON LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

GREEN 110 EAST 42ND LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

GREEN 1372 BROADWAY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

GREEN 1466 BROADWAY LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

GREEN 440 NINTH LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

GREEN 470 PAS LLC

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., its manager

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp., its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Christopher B. Wilson

 

 

 

Vice President

 

 

 

 

LENDER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Christopher B. Wilson

 

 

 

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

COMMERZBANK AG NEW YORK
BRANCH

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

PB CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

HSH NORDBANK AG, NEW YORK
BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LENDERS; DOMESTIC AND LIBOR LENDING OFFICES

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Notices:

 

 

40 West 57th Street

New York, New York 10019

Attention:

 

Mr. Mauricio J. Maldonado

 

 

Loan Administrator

Telephone:

 

212/315-7271

Telefax:

 

212/581-0979

 

 

 

Funding/Payments/Rate Options:

2120 East Park Place, Suite 100

El Segundo, California 90245

Attention:

 

Ms. Shirley Williams (Funding/Payments)

Telephone:

 

310/335-9475

Telefax:

 

310/615-1014

 

 

 

Attention:

 

Mr. Don Munoz (Rate Options)

Telephone:

 

310/335-9442

Telefax:

 

310/615-1014

 

 

COMMERZBANK AG NEW YORK BRANCH

 

Notices:

2 World Financial Center

New York, New York 10281

Attention:

 

Mr. David Schwarz

 

 

Senior Vice President

Telephone:

 

212/266-7632

Telefax:

 

212/266-7565

 

 

 

Funding/Payments/Rate Options:

Attention:

 

Mr. Massimo Ippolito (Administration)

Telephone:

 

212/266-7707

Telefax:

 

212/266-7772

 

--------------------------------------------------------------------------------


 

EUROHYPO AG, NEW YORK BRANCH

 

Notices:

 

 

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

Attention:

 

Mr. Alfred R. Koch

Telephone:

 

212/479-5705

Telefax:

 

212/479-5800

 

 

 

Funding/Payments/Rate Options:

Attention:

 

Ms. Stephanie Ortega (Operations/Administration)

Telephone:

 

212/479-5738

Telefax:

 

212/479-5803

 

 

PB CAPITAL CORPORATION

 

Notices:

 

 

590 Madison Avenue, 30th Floor

New York, New York

Attention:

 

Ms. Connie Pun

Telephone:

 

212/756-5626

Telefax:

 

212/756-5536

 

 

 

Funding/Payments/Rate Options:

Attention:

 

Ms. Sharon Fong (Operations/Administration)

Telephone:

 

212/756-5503

Telefax:

 

212/756-5536

 

2

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION

 

Notices:

 

 

575 Fifth Avenue, 38th Floor

New York, New York 10017

Attention:

 

Mr. Timothy J. Mertens

 

 

Vice President

Telephone:

 

917/368-2390

Telefax:

 

917/368-2370

 

 

 

1146 19th Street, N.W., Suite 400

Washington, District of Columbia

Attention:

 

Ms. Jennifer Dakin

Telephone:

 

202/452-4940

Telefax:

 

202/452-4925

 

 

 

Funding/Payments/Rate Options:

127 Public Square

OH-01-27-0839

Cleveland, Ohio 44114

Attention:

 

Mr. R. J. Quinn (Operations/Administration)

Telephone:

 

216/689-4343

Telefax:

 

216/689-4721

 

 

HSH NORDBANK AG, NEW YORK BRANCH

 

Notices:

 

 

Martensdamm 6

24103 Kiel, Germany

Attention:

 

Ms. Heidrun Meyer

Telephone:

 

011-49-431-900-12364

Telefax:

 

011-49-431-900-34123

 

 

 

Funding/Payments/Rate Options:

590 Madison Avenue, 28th Floor

New York, New York 10022

Attention:

 

Mr. Faustino Lugo (Operations/Administration)

 

 

Ms. Madeleine Ricci (Operations/Administration)

Telephone:

 

212/407-6124 / 212/407-6123

Telefax:

 

212/407-6133

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE 1.2

 

COMMITMENTS AND COMMITMENT PERCENTAGES

 

 

Financial Institution

 

Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

74,000,000

 

37.0

%

 

 

 

 

 

 

Commerzbank AG New York Branch

 

34,000,000

 

17.0

%

 

 

 

 

 

 

Eurohypo AG, New York Branch

 

29,000,000

 

14.5

%

 

 

 

 

 

 

PB Capital Corporation

 

24,000,000

 

12.0

%

 

 

 

 

 

 

KeyBank National Association

 

19,000,000

 

9.5

%

 

 

 

 

 

 

HSH Nordbank AG, New York Branch

 

20,000,000

 

10.0

%

 

 

$

200,000,000

 

100.0

%

 

--------------------------------------------------------------------------------